Citation Nr: 1535011	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of vaccination to include numbness, locking, and decreased grip strength of the right hand.

2.  Entitlement to service connection for residuals of electrical shock, to include decreased motor skills.

3.  Entitlement to service connection for residuals of a chemical injury to the eyes.

4.  Entitlement to service connection for posttraumatic stress disorder, to include military sexual trauma.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1958 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Winston-Salem, North Carolina.

In May 2007, the RO denied service connection claims for residuals of electric shock reported as eye problems and decreased motor skills, and posttraumatic stress disorder.  The Veteran's notice of disagreement with this decision was timely received in August 2007.  However, the Board finds that the RO did not appropriately treat this statement as a notice of disagreement.  As a result, the RO denied the Veteran's service connection claim for posttraumatic stress disorder again in January 2009 and February 2010 because the Veteran had not submitted new and material evidence.

The February 2010 rating decision also denied the Veteran's initial service connection claim for residuals of vaccination to include numbness, locking, and decreased grip strength of the right hand, as well as his previous service connection claims for residuals of electric shock and chemical injury to the eyes.  The Board has characterized the Veteran's August 2007 statement as a notice of disagreement with the issues adjudicated by the May 2007 rating decision, and finds that those claims have properly been on appeal since that initial decision.  The Veteran also timely submitted another notice of disagreement in September 2010 regarding the issues adjudicated in the February 2010 rating decision.  The RO issued a statement of the case in December 2012 and the Veteran filed a timely substantive appeal in February 2013.  In that substantive appeal, the Veteran requested a Board hearing at a local VA office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of vaccination to include numbness, locking, and decreased grip strength of the right hand, as well as residuals of electric shock and chemical injury to the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The first evidence showing an adequate diagnosis of PTSD is dated on March 2004.

2.  Throughout the period on appeal, the Veteran's PTSD symptoms have been productive of nightmares, flashbacks, panic attacks, intrusive thoughts, hypervigilance, startle response, and GAF scores from 30 to 65.


CONCLUSION OF LAW

The criteria for service connection for PTSD as part of the Veteran's service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Posttraumatic Stress Disorder

The Veteran contends that he suffers from posttraumatic stress disorder (PTSD) and military sexual trauma (MST) as a result of service.  The Board notes that the Veteran's service treatment records do not indicate any abnormalities with regard to these issues before, during, or after service.  However, private and VA treatment records as well as VA examinations show that the Veteran has a diagnosis for PTSD, which includes anxiety disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

The Board is obligated to address all psychiatric disabilities reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As a result, the Board notes that a private treatment record from March 2004 contains diagnoses of chronic PTSD and chronic major depression, and other VA treatment records and examinations reveal PTSD symptoms as part of the Veteran's anxiety disorder diagnosis.  With regard to the diagnosis of PTSD, the Board notes that in July 2007 a VA clinical psychologist found the Veteran's PTSD symptoms were "more likely than not...related to the rape he said he experienced while [in service]."  Subsequent VA treatment records revealed the continuum of a PTSD diagnosis.  Moreover, the April 2011 VA examiner specifically stated that the Veteran's reported symptoms were "consistent with PTSD (Military Sexual Trauma)...The diagnosis of PTSD is a 'change in nomenclature' in that current rated service-connected condition of Anxiety Disorder with Personality Disorder is better accounted for by a diagnosis of PTSD related Military Sexual Trauma."

Based on the foregoing, entitlement to service connection for PTSD as part of the Veteran's service-connected anxiety disorder is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit of service connection for PTSD sought on appeal and thus VA has no further duty to notify or assist.  To the extent that Veteran is not afforded a Board hearing on this issue, the Board finds that it is harmless error as the issue has been granted in full.



ORDER

Entitlement to service connection for posttraumatic stress disorder as part of service-connected anxiety disorder is granted.


REMAND

Unfortunately, the Veteran's service connection claim for residuals of vaccination to include numbness, locking, and decreased grip strength of the right hand, as well as for residuals of electric shock and chemical injury to the eyes must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A review of the record shows that the Veteran requested a travel board hearing when the RO received his substantive appeal, VA Form 9, in February 2013.  For reasons unclear to the Board, however, no hearing was scheduled and there has been no indication that the Veteran withdrew this request.  As such, in order to afford the Veteran due process, the hearing must be conducted.  

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest opportunity. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


